DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 11/09/2022.
Claims 1-12, 14, 19, 21-24, 26-31 and 62-67 are currently pending in this application. Claims 1, 2, 6, 9, 11, 19, 21-24, 26, 31 and 62 have been amended. Claim 20 is cancelled. 
Amendment to the specification and abstract has been entered. The terminal disclaimer filed on 11/09/2022 has been approved.
No new IDS has been filed.

Examiner’s Note
Applicant is suggested to include information of the figures 4A, 4B and 5A with associated text of the specification (e.g., the physical implementation, passive PoE process, etc.) to the claims to improve the application for providing a better condition for an allowance.

Response to Arguments
The previous objections to the abstract and the specification have been withdrawn in response to the applicants’ amendments/remarks.
The previous double patenting rejections have been withdrawn in response to the applicants’ filing of a terminal disclaimer, which is approved on 11/09/2022.
The previous 101 rejections to Claims 1-12, 14, 19, 21-24 and 26-31 have been withdrawn in response to the applicants’ amendments/remarks.

Regarding the previous 112(b) rejections, the applicants have amended the claims to overcome the rejections. However, the amendment causes the new rejections stated below in the 112(b)-rejection section.

Regarding the 102 rejections, the applicants amend the claims (e.g., the claim 1) and have, in pages 17-18 of the remarks, argued that “… Strathmeyer does not teach a processor to intercept … said every communication being part of a stream of communications … Strathmeyer does not describe an embodiment where every … to the trusted network when the stream of communications between the two networks is already established. For example, Strathmeyer does not teach the processor 380 is configured for … paragraph [0065] …”.
Examiner respectfully disagrees with the argument.
First of all, it is noted that the features upon which applicants argue (e.g., when the stream of communications between the two networks is already established and information of the par. 0065 of the specification) is NOT recited in the claims. Although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See the 102-rejection section below for detail. Moreover, the amended limitations of every communication being part of a stream of communications are taught by Strathmeyer in paras. 0023 and 0026 where the multimedia communications include communication which is part of the telephony stream – see the 102 rejections section below for detail. 
 
The applicants’ arguments for the claims 19, 62 and dependent claims regarding the amended limitations are not persuasive because the amended limitations cause the new rejections stated below.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-12, 14, 19, 21-24, 26-31 and 62-67 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 is amended to include “… intercept every communication originating from the untrusted device, said every communication being part of a stream of communications from the untrusted device transmitted to a destination address on the trusted network …”, however, it is not clear how every communication is a part of the communications from the untrusted device – note: every communication means all or not excluding any communication.
Claims 2-12 and 14 depend from the claim 1, and analyzed and rejected accordingly.

Claim 19 recites “… generating safe communications using … data that comprises untrusted communications and that is obtained from the untrusted IP camera … transmitting the safe communication into the trusted network … not to route any communication from the untrusted device …”, however, it is not clear (1) how the safe communications are generated using the untrusted communications (or whether untrusted communications are defined as safe communications or not) – note: the untrusted communications are usually defined as unsafe communication; (2) how transmitting of the safe communications generated using the untrusted communication and not routing any communication from the untrusted device (or not transmitting the untrusted communication) can coexist or the untrusted IP camera is NOT the untrusted device; (3) the untrusted device has an antecedent basis issue (e.g., not defining an untrusted device before).
Claims 21-24, 26-31 depend from the claim 19, and analyzed and rejected accordingly.
 
Claim 62 recites “A network device comprising: a. an first network interface for connecting to another network node comprising: i. a first physical network connector for connecting to a first network cable in communication with the other network node …”, however, it is not clear (1) how to define difference between a network device and a network node (or it is not clear to define a boundary of the claimed terms); (2) how the another network node and the other network node are connected because the another network node is connected to the first network interface and the other network node is connected to the first physical network connector of the first network interface; (3) the other network node has an antecedent basis issue (e.g., not defining an other network node before).
  Claims 63-67 depend from the claim 62, and analyzed and rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strathmeyer et al. (US 2003/0169859 A1).

As per claim 1, Strathmeyer teaches a network sanitizer device for isolating an untrusted device from a trusted network and for enforcing authorized transmissions on the trusted network [see figs. 1-3; par. 0045, lines 1-26], the network sanitizer device comprising:
a. an isolated network interface for connecting to an untrusted device, said isolated network interface being isolated from the trusted network [figs. 1, 2; par. 0026, lines 1-7, 14-18 of Strathmeyer teaches the isolated network interface (e.g., the network interface of the PTT at the boundary and/or firewall) for connecting to an untrusted device (e.g., the untrusted client), said isolated network interface being isolated from the trusted network (e.g., the trusted network with private/sensitive information)];
b. a trusted network interface for connecting to the trusted network [figs. 1, 2; par. 0026, lines 1-7, 14-18; par. 0035, lines 1-6 of Strathmeyer teaches the trusted network interface (e.g., the network interface of the PTT connected to the trusted client) for connecting to the trusted network (e.g., the trusted network with private/sensitive information)]; and
c. a processor in communication with the isolated network interface and the trusted network interface and connected to memory storing instructions that when executed by the processor cause the processor [figs. 1, 2, 3; par. 0030, lines 1-20; par. 0032, lines 1-2; par. 0041, lines 1-7 of Strathmeyer teaches the processor (e.g., the controller or the processor) in communication with the isolated network interface (e.g., the network interface of the PTT at the boundary and/or firewall) and the trusted network interface (e.g., the network interface of the PTT connected to the trusted client) and connected to memory (e.g., the memory 118 or storage device 122) storing instructions that when executed by the processor cause the processor] to:
i. intercept every communication originating from the untrusted device, said every communication being a part of a stream of communications from the untrusted device transmitted to a destination address on the trusted network [par. 0023; par. 0026, lines 9-12; par. 0035, lines 1-18; par. 0036, lines 1-14 of Strathmeyer teaches the component of the PTT intercepts every communication (e.g., the communication of the second stream or the communication of the request) originating from the untrusted device (e.g., the untrusted client), said every communication (e.g., the communication of the second stream or the communication of the request) being a part of a stream of communications (e.g., the first stream and/or the second stream) from the untrusted device (e.g., the untrusted client 216) transmitted to a destination address (e.g., the alias or the private address of the trusted client 210) on the trusted network (e.g., the trusted network 202)]; and 
ii. for every intercepted communication: 1. evaluate the communication to ascertain if the communication is an allowed transmission corresponding to an allowed function of the untrusted device [par. 0035, lines 8-12 of Strathmeyer teaches for every intercepted communication (e.g., the communication from the untrusted client): 1. the component of the PTT evaluate the communication to ascertain if the communication is an allowed transmission corresponding to an allowed function of the untrusted device (e.g., whether allow or deny the connection request)]; 
2. only if the communication is the allowed transmission, generate a recreated communication using an allowed framework satisfying at least in part a purpose of the allowed transmission [par. 0027, lines 1-17; par. 0035, lines 12-18; par. 0036; par. 0038, lines 3-9 of Strathmeyer teaches that only if the communication is the allowed transmission (e.g., if the request connection is authorized), generate a recreated communication (e.g., communication with translating private and public address and translating the communication protocol of the untrusted client to the selected communication protocol) using an allowed framework satisfying at least in part a purpose of the allowed transmission (e.g., selected as being best suited to the receiving client)]; and 
3. transmit the recreated communication over the trusted network using the trusted network interface to the destination address, wherein the intercepted communication is not transmitted over the trusted network [par. 0027, lines 1-17; par. 0035, lines 12-18; par. 0036, lines 7-10; par. 0038, lines 3-9 of Strathmeyer teaches the component of the PTT transmits the recreated communication (e.g., communication with translated address and translated communication protocol) over the trusted network (e.g., the trusted network with private/sensitive information) using the trusted network interface (e.g., the network interface of the PTT connected to the trusted client), wherein the intercepted communication is not transmitted over the trusted network (e.g., the intercepted communication is transformed to transmit over the trusted network)].

As per claim 2, Strathmeyer teaches the network sanitizer device of claim 1. 
Strathmeyer further teaches wherein the communication comprise packet data, wherein intercepting said every communication originating from the untrusted device comprises receiving each packet output by the untrusted device, and wherein each packet output by the untrusted device is not transmitted over the trusted network [fig. 2; par. 0039, lines 18-24; par. 0041, lines 1-7 of Strathmeyer teaches wherein the communication comprise packet data (e.g., packet telephony stream), wherein intercepting every communication (e.g., the request for the connection) originating from the untrusted device (e.g., the untrusted client) comprises receiving each packet output by the untrusted device (e.g., the untrusted client), and wherein each packet output by the untrusted device is not transmitted over the trusted network – see the rejections of the claim 1].

As per claim 3, Strathmeyer teaches the network sanitizer device of claim 2. 
Strathmeyer further teaches wherein the packet data comprises at least one application layer packet, and wherein the processor is configured to evaluate the communication at the application layer and to generate the recreated communication at the application layer, wherein the recreated communication comprises at least one new application layer packet [fig. 3; par. 0036, lines 7-14; par. 0041, lines 1-20 of Strathmeyer teaches wherein the packet data (e.g., packet telephony stream) comprises at least one application layer packet (e.g., packet telephony stream or the application layer protocol packet), and wherein the processor is configured to evaluate the communication at the application layer and to generate the recreated communication (e.g., translated packet telephony stream or the translated application layer protocol packet) at the application layer, wherein the recreated communication comprises at least one new application layer packet (e.g., packet telephony stream or the application layer protocol packet of the trusted/receiving client)].

As per claim 4, Strathmeyer teaches the network sanitizer device of claim 1 
Strathmeyer further teaches wherein the processor is further configured to evaluate the communication to determine the purpose of the communication [par. 0035, lines 6-12 of Strathmeyer teaches wherein the processor (e.g., the controller of the PTT) is further configured to evaluate the communication (e.g., the connection request communication) to determine the purpose of the communication (e.g., the connection request)].

As per claim 5, Strathmeyer teaches the network sanitizer device of claim 4. 
Strathmeyer further teaches wherein the processor is further configured to respond to requests of one or more supported request types from the untrusted device, wherein for said every intercepted communication for which the purpose can be determined [par. 0035, lines 6-12; par. 0039, lines 1-7 of Strathmeyer teaches wherein the processor (e.g., the controller of the PTT) is further configured to respond (e.g., allow or deny) to requests of one or more supported request types (e.g., the connection request) from the untrusted device (e.g., the untrusted client), wherein for every intercepted communication (e.g., the connect request communication from the untrusted client) for which the purpose can be determined (e.g., authenticating the user or determining whether allow or deny the connection request)], the processor is further configured to:
a. ascertain whether the communication is a request of a supported request type; and b. if the communication is a request of a supported request type, generate a response to the request and transmit the response to the request to the untrusted device over the isolated network interface [par. 0028, lines 7-12 par. 0038, lines 3-14; par. 0039, lines 1-7; par. 0047, lines 7-11 of Strathmeyer teaches ascertain whether the communication is a request of a supported request type (e.g., authenticating, determining allowable or not, type of the network protocol); and b. if the communication is a request of a supported request type (e.g., type of the network coupled to each side of the PTT), generate a response to the request and transmit the response to the request (e.g., the streams from each other and networks from each other) to the untrusted device (e.g., the untrusted client) over the isolated network interface (e.g., the network interface of the PTT at the boundary and/or firewall)].

As per claim 6, Strathmeyer teaches the network sanitizer device of claim 5. 
Strathmeyer further teaches wherein the one or more supported request types include a request directed towards a destination network element within the trusted network and wherein generating a response to the request comprises formulating a simulated response without transmitting the request over the trusted network [par. 0035, lines 1-18; par. 0036, lines 1-14 of Strathmeyer teaches wherein the one or more supported request types include a request directed towards a destination network element within the trusted network, and wherein generating a response to the request comprises formulating a simulated response without transmitting the request over the trusted network (e.g., the communication between the untrusted client and the trusted client terminates at the PTT)].

As per claim 7, Strathmeyer teaches the network sanitizer device of claim 5. 
Strathmeyer further teaches wherein generating a response to the request [see the rejections to the claim 5] comprises:
a. generating an auxiliary request and transmitting the auxiliary request directed towards a third network element; b. transmitting the auxiliary request to the third network element [par. 0031, lines 1-6; par. 0039, lines 1-11 of Strathmeyer teaches generating an auxiliary request and transmitting the auxiliary request directed towards a third network element (e.g., the second PTT to which the untrusted client is registered); b. transmitting the auxiliary request to the third network element (e.g., the second or external PTT)];
c. receiving an auxiliary response from the third network element; d. generating the response to the request using content derived from the auxiliary response [par. 0039, lines 11-24 of Strathmeyer teaches receiving an auxiliary response from the third network element (e.g., the connect request is proceed by the external PTT); d. generating the response to the request using content derived from the auxiliary response (e.g., whether allow or reject connect request is proceed by both the PTT and the external PTT)].

As per claim 10, Strathmeyer teaches the network sanitizer device of claim 1. 
Strathmeyer further teaches wherein the allowed framework comprises one or more allowed protocol and one or more allowed parameters [par. 0027, lines 1-20; par. 0035, lines 1-18 of Strathmeyer teaches the allowed framework comprises one or more allowed protocol (e.g., the protocol of the untrusted client or trusted client and one or more allowed parameters (e.g., the public or private address of the trusted client)].

As per claim 11, Strathmeyer teaches the network sanitizer device of claim 10. 
Strathmeyer further teaches wherein the one or more allowed parameter includes a particular destination for the recreated communication within the trusted network [par. 0027, lines 1-20; par. 0035, lines 1-18 of Strathmeyer teaches wherein the one or more allowed parameter (e.g., the public or private address of the trusted client) includes a particular destination (e.g., the receiver or the trusted client) for the recreated communication within the trusted network (e.g., the trusted network)].

As per claim 12, Strathmeyer teaches the network sanitizer device of claim 1. 
Strathmeyer further teaches wherein the network sanitizer device comprises a translation table comprising allowed communications, the translation table comprising for each entry at least one corresponding allowed framework under which to generate a recreated communication [figs. 6, 9; par. 0028, lines 1-12; par. 0035, lines 1-18; par. 0062, lines 1-12 of Strathmeyer teaches wherein the network sanitizer (e.g., the component of the PTT including address transformer AT) comprises a translation table (e.g., the table for registration) comprising allowed communications (e.g., the communication for the private address and corresponding clients), the translation table comprising for each entry at least one corresponding allowed framework under which to generate a recreated communication]: and 
the processor is configured to evaluate the communication by looking up the communication in the translation table and determining whether there is a corresponding allowed framework for a recreated communication [par. 0027, lines 1-20; par. 0035, lines 1-18 of Strathmeyer teaches the processor is configured to evaluate the communication by looking up the communication in the translation table and determining whether there is a corresponding allowed framework for a recreated communication (e.g., communication with translating private and public address and translating the communication protocol of the untrusted client to the selected communication protocol)].

Allowable Subject Matter
Claims 8, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112(b) rejections (if any) stated above.
Claims 19, 21-24, 26-31 and 62-67 would be allowable if amended to overcome the 112(b) rejections (if any).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495